Citation Nr: 1529226	
Decision Date: 07/08/15    Archive Date: 07/15/15

DOCKET NO.  10-12 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for the cause of the Veteran's death.

2. Entitlement to Dependency and Indemnity Compensation (DIC) under the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

D.M. Casula, Counsel

INTRODUCTION

The Veteran had active service from March 1968 to April 1988, including serving two tours of duty in the Republic of Vietnam during the Vietnam War.  The Veteran died in October 2008.  The appellant is the surviving spouse of the Veteran.

This matter comes to the Board of Veterans' Appeals (Board) from a January 2009 rating decision of the above Department of Veterans Affairs (VA) Regional Office (RO) which, in pertinent part, denied entitlement to service connection for the cause of the Veteran's death.

In August 2013 the Board issued a remand in this matter.  In July 2014, the Board denied the claim for entitlement to dependency and indemnity compensation (DIC).  Although the issue was listed as a claim for entitlement to DIC, the issue should be considered as entitlement to DIC under 38 U.S.C.A. § 1310 , as well as under 38 U.S.C. § 1318.  In essence, 38 U.S.C. § 1310 and 38 U.S.C.A. § 1318 provide separate and alternative methods of obtaining VA DIC benefits.  See generally, Green v. Brown, 10 Vet. App. 111, 114-5 (1997).  

The Veteran appealed the Board's July 2014 decision to the United States Court of Appeals for Veterans Claims (Court).  Subsequently, in March 2015, the parties filed a Joint Motion for Remand.  By Order dated in March 2015, the Court granted the Joint Motion, vacating the Board's July 2014 decision which denied entitlement to VA DIC, and remanding for compliance with the Joint Motion instructions.

The issue of entitlement to service connection for the cause of the Veteran's death is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran died in October 2008 due to malignant neoplasm of the gallbladder. 

2. At the time of the Veteran's death, service connection was not in effect for any disabilities.  Subsequent to his death, service connection was established for diabetes mellitus, type 2, evaluated as 10 percent disabling; and for coronary artery disease, evaluated as 10 percent disabling; a combined evaluation of 20 percent was also established, effective from July 22, 2008.  

3. The Veteran was not evaluated as totally disabled for ten continuous years immediately preceding his death, was not evaluated as totally disabled continuously from the date of separation from service and for a period of not less than five years immediately preceding his death, and was not a former prisoner of war. 


CONCLUSION OF LAW

The criteria for entitlement to DIC benefits pursuant to 38 U.S.C.A. § 1318 have not been met.  38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. § 3.22 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

The appellant was provided with 38 U.S.C.A. § 5103 -compliant notice in a letter dated in August 2013 letter, which advised her of the information and evidence necessary to substantiate her claim, and of her own and VA's respective responsibilities in obtaining evidence in connection with the claim.  She was advised that VA may pay DIC if the Veteran "was continuously rated totally disabled due to service connected conditions for at least 10 years before death."

Concerning VA's duty to assist, the claims folder contains the Veteran's service treatment records and all relevant post-service VA and private treatment records regarding the issue of entitlement to benefits pursuant to section 1318.  While the claim for service connection for the cause of the Veteran's death is being remanded in order to attempt to obtain private treatment records as well as a medical opinion, the Board finds that such records would in no way be relevant to the core question of whether the Veteran was in receipt of a total (100 percent) disability rating for a period of 10 years prior to the date of his death.  Such information is already clearly documented within his claims folder.  Under these circumstances, it appears that further development on this issue would serve no useful purpose.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

In short, the Board has carefully considered the provisions of the VCAA, in light of the record on appeal and, for the reasons expressed above, finds that the development of the appellant's claim for DIC under the provisions of 38 U.S.C.A. § 1318 have been consistent with said provisions.  The Board also notes that the appellant has been accorded the opportunity to present evidence and argument in support of her claim, and she has retained the services of a representative, but has declined an opportunity to testify at a personal hearing. 

II. Factual Background and Analysis

Pursuant to 38 U.S.C.A. § 1318(a), benefits are payable to the surviving spouse and to the children of a "deceased veteran" in the same manner as if the death were service-connected.  A "deceased veteran" for purposes of this provision is a veteran who dies not as the result of his/her own willful misconduct, and who either was in receipt of, or entitled to receive, compensation at the time of death for a service-connected disability(ies) rated totally disabling.  38 U.S.C.A. § 1318(b); 38 C.F.R. § 3.22(a).  The service-connected disability(ies) must have been (1) continuously rated totally disabling for a period of 10 or more years immediately preceding the veteran's death, or (2) continuously rated totally disabling since the Veteran's discharge or other release from active duty and for at least 5 years immediately preceding death; or (3) the veteran was a former prisoner of war who died after September 30, 1999, and the disability was continuously rated totally disabling for a period of not less than one year immediately preceding death.  Id.  The total disability rating may be schedular or based on individual unemployability under 38 C.F.R. § 4.16; 38 C.F.R. § 3.22(c). 

The term "entitled to receive" means that, at the time of death, the veteran had service-connected disability(ies) rated totally disabling by VA but was not receiving compensation for reasons specified in the regulations which are not relevant here, or because the veteran had applied for compensation but had not received total disability compensation due solely to clear and unmistakable error (CUE) in a VA decision concerning the issue of service connection, disability evaluation, or effective date.  38 C.F.R. § 3.22(b) . 

Claims under 38 U.S.C.A. § 1318 will be adjudicated based on decisions rendered during the veteran's lifetime.  38 C.F.R. § 20.1106.  Thus, the only possible ways for the appellant to prevail on a claim for benefits under 38 U.S.C.A. § 1318 would be: (1) meeting the statutory duration requirements for a total disability rating at the time of death; or (2) showing that such requirements would have been met but for CUE in a decision on a claim filed during the veteran's lifetime. 

Based on the evidence of record, the Board finds that the statutory requirements for an award of DIC benefits pursuant to Section 1318 have not been met on any basis.  The Veteran was discharged from service in April 1988 and he died in October 2008.  At the time of his death, service connection was not in effect for any disabilities, and the only claim for compensation benefits was filed in July 2008.  Subsequent to his death, service connection was established for diabetes mellitus, type 2, evaluated as 10 percent disabling; and for coronary artery disease, evaluated as 10 percent disabling, and a combined evaluation of 20 percent was established, effective from July 22, 2008, both on an accrued benefits basis.  Thus, the evidence of record fails to show he was rated as totally disabled for a period of at least 5 years from the date of discharge from active duty or for at least 10 years preceding his death.  The evidence also fails to show, and the appellant does not assert, that the Veteran was a prisoner of war.  Accordingly, the appellant is not entitled to DIC benefits under 38 U.S.C.A. § 1318. 

The Board need not review whether there is any other disorder of record that could have been service-connected and then assigned a total rating for the appropriate period of time, nor must it review whether a rating in effect prior to death could or should have been higher so as to warrant the award of DIC benefits under 38 U.S.C.A. § 1318, also known as "hypothetical entitlement." Rodriguez v. Peake, 511 F.3d 1147, 1156 (Fed. Cir. 2008); Tarver v. Shinseki, 557 F.3d 1371 (Fed. Cir. 2009); see also 38 C.F.R. § 3.22 (2012).  Consideration of hypothetical entitlement to DIC benefits under 38 U.S.C.A. § 1318 is legally precluded in this case.  Further, the appellant has not alleged CUE in any prior ratings decision.  As the law is dispositive of the claim for DIC benefits under 38 U.S.C.A. § 1318, it must be denied for lack of legal merit.  See Sabonis v. Brown, supra.


ORDER

Entitlement to DIC benefits pursuant to the provisions of 38 U.S.C.A. § 1318 is denied.


REMAND

In light of the aforementioned Court Order granted the parties Joint Motion for remand, the Board finds that a remand is necessary in order to conduct more development as set forth below.

In the March 2015 Joint Motion for Remand, the parties agreed VA had not made attempts to obtain records from Dr. Mark Steiner, Dr. Adam Waldman, and Janet Goshorn, MSN, ARNP, ANP-BC, whom the appellant indicated, in a Form 21-4142 dated in October 2013, had treated the Veteran for his service-connected conditions.  The parties also found that additional pertinent records appeared to be missing, as the records on file only covered the period from June 6 to July 11, 2008, and in a Form 21-4142 dated in October 2008, the appellant stated that the Veteran was admitted to Florida Hospital Orlando in April 2008 for bypass surgery, and in the October 2013 Form 21-4142, the appellant indicated Dr. Childers saw the Veteran from March through October 2008, but that Dr. Childers had also indicated seeing the Veteran as early as February 2008.  

Further, the parties agreed that the Board did not discuss certain service treatment records, including a March 1976 entry noting "cramping followed by episode of vomiting and diarrhea" and a September 1979 entry noting "abdominal pain" and "vomit[ing]", to include whether these symptoms were relevant to any gallbladder disorder.  The parties also noted that the Board relied on the September 2013 negative opinion by a VA examiner who noted review of the claims folder, but did not address the symptoms noted in the March 1976 or the September 1979 service records.  The parties agreed that the September 2013 VA examiner stated that adenocarcinoma of the gallbladder (the cause of the Veteran's death) was not related to the service-connected diabetes or coronary artery disease "according to research" and due to "no objective clinical evidence.", but did not address whether gallbladder disease was directly related to service.  

Accordingly, the case is REMANDED for the following action:

1.With any assistance needed from the appellant, to include a current authorization for release of private medical records, make reasonable efforts to obtain any outstanding relevant medical records from Dr. Mark Steiner, Dr. Adam Waldman, and Janet Goshorn. In addition make attempts to obtain medical records from Florida Hospital Orlando and Dr. Childers, dated from February 2008 to October 2008.  Negative replies should be requested.  All efforts to obtain these records should be documented and ensure compliance with 38 U.S.C.S. § 5103A and 38 C.F.R. § 3.159.  

2. After the above has been completed, refer the claims folder to an appropriate VA examiner in order to determine whether there is any relationship between the Veteran's cause of death and his military service.  Request that the examiner review the claims folder and to note that such review has been accomplished.  

The examiner should also be directed to consider (and make note of) any additional medical records obtained pursuant to above inquiry, as well as to consider (and make note of) the March 1976 and September 1979 service medical records showing complaints of cramping, vomiting, diarrhea and abdominal pain.  

The examiner should be asked to determine whether it is at least as likely as not (50 percent probability or greater) that the Veteran's cause of death (malignant neoplasm of the gallbladder) is related to service or to a service-connected disability (diabetes mellitus, type 2, or coronary artery disease).  

A complete rationale should be provided for any opinions provided.  If any requested opinions cannot be made without resort to mere speculation, the examiner should so state, and provide a clear explanation (rationale) as to why this is so.
 
3. Thereafter, the issue on appeal should be readjudicated.  If any benefit sought on appeal is not granted to the appellant's satisfaction, he and his representative should be provided with a Supplemental Statement of the Case (SSOC) which addresses all evidence submitted, and be afforded the appropriate opportunity to respond thereto

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
GAYLE STROMMEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


